Case: 1:18-cv-07686 Document #: 931-1 Filed: 01/07/21 Page 1 of 3 PagelD #:9186

EXHIBIT A

 

 
Case: 1:18-cv-07686 Document #: 931-1 Filed: 01/07/21 Page 2 of 3 PagelD #:9187

  

Fri, Fel 28, 4:42 Pat

Aiea a aren ekcutele aio eee
_ proof yet that it was Ribbeck. So far —
“just her saying she wants to fire us.

 

 

 

 
Case: 1:18-cv-07686 Document #: 931-1 Filed: 01/07/21 Page 3 of 3 PagelD #:9188

ef Verizon

 

 

 

Te, Mar Y7, 6:26 AM

 
 
      

Tue, Mar T?, 106.518 And

    

Oa Caer ata
CRS CSTR aR ele 1 ee
- 10 days. Lawyers still coming in, We

 
